Citation Nr: 1506404	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

In December 2011, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for chronic bronchitis.  The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Remand in March 2013, requesting that the Court vacate the Board's December 2011 decision to the extent that it denied entitlement to service connection for chronic bronchitis.  In a March 2013 Order, the Court granted the Joint Motion, vacating the Board's December 2011 decision to the extent sought by the Joint Motion and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Partial Remand.

In June 2014, the Board remanded the case for further development, to include providing a VA examination, obtaining all outstanding VA treatment records, and considering recently added evidence.  As discussed below, the Board finds that there was not substantial compliance with its June 2014 remand; thus, it may not proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

As indicated in the Introduction, this claim was remanded in June 2014.  Unfortunately, some of the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2014 remand, the Board noted that VA treatment records were added to the Veteran's Virtual VA file subsequent to the issuance of the then-most-recent supplemental statement of the case (SSOC) dated in July 2011.  A review of Virtual VA shows that VA treatment records from the Salisbury VAMC dated August 2011 to August 2013 were added to the record in September 2013.  On remand, the AOJ was to consider such evidence in the first instance when the claim was re-adjudicated and another SSOC was issued.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2014). 

In October 2014, the AMC issued a SSOC when it re-adjudicated the claim.  Although the AMC considered other evidence that had been associated with the claims file since the last SSOC, it did not consider the VA treatment records added in September 2013 as directed by the Board's June 2014 remand.  Such evidence was not listed in the "evidence" section or referred to in the "reasons and bases" section.  Because there was not compliance with the Board's June 2014 remand instructions, the Board must remand the case to have the AOJ consider these VA treatment records when the claim is re-adjudicated.  See Stegall, 11 Vet. App. at 271.

Additionally, the record suggests that there may be pertinent VA treatment records not associated with the claims file.  In this regard, the Veteran's Virtual VA file contains a print-out of the Veteran's VA appointments from August 2011 to August 2013.  After comparing these dates with the aforementioned VA treatment records from the Salisbury VAMC dated from August 2011 to August 2013, the Board notes that treatment records appear to be missing from the claims file.  Moreover, the September 2014 VA examiner referenced treatment records from 2012 wherein the Veteran was apparently diagnosed with chronic bronchitis.  However, there are no such notations in the available treatment records.  The Board notes that the examiner indicated that he had reviewed the claims file, as well as other records from CPRS that were not included in the Veteran's claims file.  

As this case turns, in part, on whether the Veteran has a current pulmonary disability, these records are highly relevant.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above from August 2011 to August 2013, and any current VA treatment records dated from June 2014.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the Veteran's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a pulmonary/respiratory disorder, to specifically include treatment records from the Salisbury VAMC dated from August 2011 to August 2013, and any current VA treatment records dated from June 2014 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  

2) After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

